Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a Corrected Notice of Allowance in response to the information disclosure statements (IDSs) filed 10/18/2021.  The purpose of this Office Action is to consider the abovementioned IDSs, which will be shown below.

The remainder of this Office Action will be identical to the previous office action (i.e. Notice of Allowance) mailed on 9/28/2021, except the section of “Information Disclosure Statement”, wherein the abovementioned IDSs will be considered.  No additional reference will be added in this Office Action.
In addition, in the below section of “Information Disclosure Statement”, the IDS filed 6/14/2021; 6/29/2021; 8/4/2021; 8/10/2021; and 9/2/2021 was already attached to the abovementioned Notice of Allowance mailed on 9/28/2021 and thus, these IDSs will not be attached again to this office action.  Only the abovementioned IDSs filed 10/18/2021 will be attached.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/18/2021 has been considered by the Examiner except Cite No. 5 in the section of “NON-PATENT LITERATURE DOCUMENTS”, where it was lined through.  
(This is new).

The information disclosure statement (IDS) submitted on 6/14/2021; 6/29/2021; 8/4/2021; 8/10/2021; and 9/2/2021 has been considered by the Examiner.


Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 9/10/2021, with respect to claims 8-14, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) scope of enablement rejection of claims 8-14 is withdrawn per amendments/remarks.

The claim objection of claims 10-14 is withdrawn per amendments/remarks and Examiner’s amendment, as shown below.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Brett Sylvester on 9/22/2021.
The application has been amended as follows: 

In claim 10, amend the following: 
Before “cerebellar atrophy in a patient with spinocerebellar ataxia”;
After “according to claim 8, wherein the”;
Delete “agent is for suppressing”; and
Insert -- 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol or a salt thereof suppresses --.

Before “.” (which is a period);
After “in a patient with spinocerebellar ataxia”;
Delete “, and wherein 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol suppresses cerebellar atrophy”.

In claim 11, amend the following: 
Before “ataxia in a patient with spinocerebellar ataxia”;
After “according to claim 8, wherein the”;
Delete “agent is for improving”; and
Insert -- 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol or a salt thereof improves --.

Before “.” (which is a period);
After “in a patient with spinocerebellar ataxia”;
Delete “, and wherein 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol improves ataxia in a patient”.

In claim 12, amend the following: 
Before “balance disorder in a patient with spinocerebellar ataxia”;
After “according to claim 8, wherein the method”;
Delete “is for improving”; and
Insert -- improves --.

Before “.” (which is a period);
After “in a patient with spinocerebellar ataxia”;
Delete “, and wherein the method improves balance disorder in a patient”.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a method of treating spinocerebellar ataxia via 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol or a salt thereof.  The instant process is free of the prior art; i.e., novel and non-obvious.
Relevant prior art, which discloses process that is closely related to the instant process, is non-patent literature titled “Effects of the neurotrophic agent T-817MA on oligomeric amyloid-β-induced deficits in long-term potentiation in the hippocampal CA1 Takamura (see IDS filed 1/17/2020).  The instant process is patentably distinct from the process disclosed in Takamura because the absence of the abovementioned compound to treat spinocerebellar ataxia. One of skill in the art would not be motivated to modify the prior art compounds and arrive at the presently claimed invention with a reasonable expectation of success and identical activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 8-14 are allowed.
Claims 1-7 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626